The plaintiffs in error, hereinafter called defendants, were convicted in the county court of McIntosh county of having illegal possession of intoxicating liquor and were each sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The case was tried in November, 1930, and the appeal was filed in this court in February, 1931. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record and find the evidence sufficient from which the jury might reasonably find the defendants guilty. No fundamental or jurisdictional error is apparent.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur. *Page 160